United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2629
                                   ___________

Erma Evans,                          *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Arkansas.
State Farm Fire & Casualty Company, *
                                     *    [UNPUBLISHED]
            Appellee,                *
                                     *
Bob Hamilton,                        *
                                     *
            Defendant.               *
                                ___________

                             Submitted: December 3, 2008
                                Filed: December 22, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Erma Evans appeals the district court’s1 adverse grant of partial summary
judgment in her diversity lawsuit seeking insurance benefits and punitive damages for,
inter alia, bad faith and negligence. After viewing the record de novo, see Jacob-Mua
v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002), we conclude that summary judgment

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
was proper. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.
                     ______________________________




                                        -2-